MaNNing, J.,
after stating tbe facts: Chapter 440, Raws 1909, designated as tbe Machinery Act, contains, as similar acts for many years past have done, a well-considered plan and procedure for determining tbe value of all property, tbe subject of taxation, in tbe earnest endeavor to make effective tbe mandate of sec. 3, Art. Y, of the Constitution. Tbe controlling purpose of tbe law is to reach all taxable property and to have it placed upon tbe list, as near as may be, at its actual value, tbat it may not require of tbe taxpayer any more than bis just proportion of tbe public burden, but that be shall certainly be .required to “render unto Caesar the things tbat are Caesar’s.”
Tbe particular section of tbe above act under wbicb tbe board *89of commissioners acted in tbe present case is section 68. Tbe corresponding section of tbe act of 1881, see. 18, ph. 117, being in language almost identical witb tbis, was construed by tbis Court in Commissioners v. R. R., 86 N. C., 542, in wbicb Smith, C. J., delivering tbe opinion of tbis Court, said: “Tbe notice required before tbe meeting in August (now, by section 68, to be beld in July) is general, and bas reference to a general revision of tbe lists of tbe whole county, witb a view to an equal and uniform assessment among tbe several townships, and it is to give opportunity to all who may be dissatisfied witb tbe valuation of tbeir property to make complaint and have it corrected. Tbis sitting must be protracted until tbe work is completed. But authority is expressly conferred ‘to raise tbe valuation upon such property as they deem unreasonably low’; and of tbis proposed increase special notice must be given to tbe owner or agent. As tbe commissioners do not meet after tbeir lists are delivered to tbeir clerk (section 16) before tbe second Monday in August, and then can only make tbe examination and ascertain that any property bas been valued unreasonably low, it is obvious that, in order to tbe giving notice, they must do so at a future day, when tbe owner can be present and can be beard before tbe matter can be determined. Nor can any reason be suggested why it should be earlier than tbe regular meeting in September. Tbe commissioners have complied witb tbe requirements of tbe act.” In that case tbe commissioners, at tbeir meeting in August — tbe time then fixed by tbe statute— determined to increase tbe valuation of defendant’s roadbed from $3,000 to $6,000 per mile, and ordered that notice issue to tbe company to appear at tbeir next meeting on tbe first Monday in September, and show cause why tbe valuation should not be fixed at tbe proposed increased amount.
It will be observed that tbe commissioners in that case began tbe procedure to increase tbe valuation at tbe meeting prescribed by law for that purpose, and followed up tbe matter so begun, without break or discontinuance, in tbe prescribed procedure to tbe final act. Tbe only action taken by tbe commissioners, in tbe present case, at tbe meeting on tbe second Monday in July, was tbe adoption of tbe following resolution: “It bas been reported to tbe county commissioners that Mr. Fred'. 'Wolfenden bas in bis possession, to wit, solvent credits that be bas failed to list for taxation for tbe year 1908. Tbe said board, upon receiving such information, requests Mr. Wolfen-den to list such property, if it bas not been listed, as tbe law requires.” If the commissioners were correctly informed that *90the plaintiff bad omitted to list any cbose in action, tbeir power was ample under section 12 of tbe act to secure tbe placing of such omitted property upon tbe tax list.
In botb cases' — tbat of undervaluation, under section 68, and of omitted property, under section 72 — tbe commissioners are vested", witb ample powers of inquiry by examining witnesses, calling for papers and calling upon tbe taxpayer bimself, and the machinery for obtaining information to increase tbe value of such property as they shall deem to be listed unreasonably low is ample. But tbe subsequent action of tbe commissioners in this case conclusively shows tbat it was not omitted property, but undervalued property, they were in search of. Property willfully omitted from tbe tax books or willfully concealed in order to evade its fair and just contribution to tbe public expense has small claim to the sympathy of tbe Legislature or judicial departments of the Government; but where tbe question at difference is one of valuation — a matter generally difficult of exact ascertainment and in ascertaining which there is gen'erally place for honest differences of opinion — we are of tbe opinion tbat tbe law in providing tbe procedure to determine this has fixed, botb by its letter and spirit, a defined time at which this shall be finally determined for each fiscal year. This would seem to be clear from this language of section 68, to wit: “and it shall be the duty of tbe register of deeds, without additional compensation, to complete tbe list by computing tbe tax payable to (by) each person, affixing tbe same opposite bis name”; and “The board of commissioners shall sit for one day at least, and, when necessary, shall sit until the revision is complete, etc.” It is evident that the time of this meeting was changed from August (under the older statutes) to July, to enable the- commissioners to complete tbe work of revision and give time to the register of deeds to make up the tax books and compute the taxes by the first Monday of September, when the tax books are directed to be delivered to the sheriff or tax collector, with order for collection of taxes.
Section 68 does not create the board of commissioners technically a board of equalization; this board is created by section 18 of the act and meets only once in four years — the year in which all real estate and personal property is valued by tbe [>oard of assessors; but the duty and power of revision is specifically imposed upon the board of commissioners by section 68, and the time definitely fixed when it is to begin tbe performance of this duty. If the board of commissioners is invested with tbe general power of revision, and can exercise it at any meeting in tbe year, why has the law fixed a definite time for it to meet to perform this particular duty? While it *91is important tbat tbe State and its several subdivisions invested witb tbe taxing power should receive from every species of taxable property its fair and just proportion to tbe public expense, it is equally important tbat tbe taxpayer should know and have definitely settled, at some prescribed time in each year, hoiv much bis contribution in taxes to this public expense shall, be. Especially is this important in view of tbe provision of tbe law tbat tbe tax constitutes a lien upon real estate from 1 June, and tbe tax lists, when delivered to tbe sheriff or tax collector, constitute a judgment and execution against personal property and require but tbe levy by tbe officer to completely subject it to tbe payment of tbe tax obligation. As was said by this Court in Wilson v. Green, 135 N. C., 343, at p. 348: “A thorough and complete system of procedure is established, by virtue of which tbe taxpayer can be beard upon all questions concerning tbe valuation of bis property for taxation, and be restored to any and all rights be may have lost by any irregular or fraudulent action of tbe assessors.” While in tbat case tbe Court was discussing tbe procedure prescribed by statute for use in that year, when there was to be a revaluation of all property, yet tbe statement of tbe Court above quoted is equally applicable to tbe other years.
To bold tbat tbe Board of Commissioners is invested witb tbe power of revision, to be exercised at any meeting, would lead to great confusion and uncertainty and would subject tbe taxpayer, who owned tbe land or personal property, to the risk of having tbe value of bis property increased for taxation at any time during tbe year, when by a sale of it it. bad brought a higher price than the value at which it was.listed. Tbe same result would follow to tbat ’ taxpayer whose credits depended for their value entirely upon the property pledged for their payment. It was not, in our opinion, contemplated by tbe statute under consideration tbat this doubt, confusion and uncertainty should exist. ¥e have examined similar statutes of other States and tbe decisions -of their courts construing them, and tbe construction we have placed upon our statute is in harmony witb tbe construction given by other courts to their statutes. Peterson v. Osage City Natl. Bank, 8 Kan. App., 508; Sumner v. Colfax Co., 14 Neb., 524; Wiley v. Flournoy, 30 Ark., 609; Yocum v. Brazil First Natl. Bank, 144 Ind., 272; Phillips v. New Buffalo, 64 Mich., 683; Auditor Gaul v. Chandler, 108 Mich., 569; Matador Land Co. v. Carter Co., 72 Pac. Rep., 662; Fowler v. Russell, 45 Kan., 425; St. Joseph Lead Co. v. Simms, 108 Mo., 222.
Concisely stated, then, in our opinion, tbe power of revision conferred upon tbe board of commissioners by section 68 is a *92special power, not one of its general and ordinary powers enumerated in section 1318, Revisal of 1905; that tbe board must meet on tbe second Monday of July to begin tbe exercise of tbe particular power of revision; tbat it must continue, its session until tbe work of revision is complete; tbat when it determines to increase tbe value of property already listed, it must give notice to tbe owner or bis agent, fixing a time for its bearing; that it may continue its session, by adjournment, as a board of revision until such time, and may further continue its session when necessary; tbat ample machinery and power is conferred upon it to obtain information to reach a just conclusion; tbat when it completes tbe work of revision thus begun, its duties and power ás a revising board cease and determine, and it cannot resume such . duties until tbe time appointed by statute in the next year; tbat in tbe fourth year, tbe year of revaluation of property, the powers and duties of equalization and revision are conferred by section 18 upon tbe board of equalization, and not upon tbe board of commissioners, as a distinct corporate body.
Applied to tbe present ease, tbe plaintiff listed solvent credits, which consisted entirely of tbe purchase-money notes of tbe land; tbat exact information was given to tbe board tbe preceding year and it valued them at $12,500, tbe tax value of tbe •land; tbat plaintiff valued tbe same notes tbe next year at •$11,000; tbat this valuation was not changed by tbe board of commissioners sitting as a board of revision; tbat tbe land was sold on tbe first Monday of March, 1909, and brought $22,500, and tbe proceeds' were applied to plaintiff’s notes; tbat tbe commissioners then increased tbe tax value of plaintiff’s solvent credits. We think this action of tbe board unwarranted by law. We do not wish to be understood as jmssing upon tbe power of tbe board of commissioners in cases of fraudulent undervaluation of property. Tbat question is not presented by .or involved in tbe decision of this case.
Upon tbe statement of agreed facts, bis Honor should, as we think, have rendered judgment for tbe plaintiff for tbe sum of '$116 — tbe tax collected on tbe increased amount of valuation — ■ and in declining so to do there was
Error.